                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:                (
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: J., /J-fo J--o



 PHILANDER PHILIPPEAUX,

                              Plaintiff,

                         v.
                                                                No. 19-CV-2205 (RA)
 ALVIN ERNEST ENTIN, ENTIN & DELLA
                                                                        ORDER
 FERA, P.A., JOYCE LONDON, JOYCE
 LONDON, P.C., AND CHRISTOPHER
 MADIOU, ESQ.,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

        On February 10, 2020, Plaintiff Philander Philippeaux filed a motion to alter or amend the

Court's Order dated February 5, 2020 (the "Order," see Dkt. 65) pursuant to Federal Rule of Civil

Procedure 59(e). See Dkt. 67 ("Mot."). Plaintiff contends that the Order, adopting the January 13,

2020 Report and Recommendation issued by Magistrate Judge Netburn (the "Report," see Dkt.

62) "rests on manifest errors of fact and law." Mot. at 4. For the reasons that follow, Plaintif-f s

motion is denied.

       Reconsideration of a court's previous order is an "extraordinary remedy to be employed

sparingly in the interests of finality and conservation of scarce judicial resources." In re Health

Mgmt. Sys., Inc. Sec. Litig., 113 F. Supp. 2d 613, 614 (S.D.N.Y. 2000) (citation omitted). "The

decision to grant or deny a motion for reconsideration is within the sound discretion of the district

court." Corines v. Am. Physicians Ins. Tr., 769 F. Supp. 2d 584, 594 (S.D.N.Y. 2011). Motions

for reconsideration under Rule 59(e) are properly granted only upon a showing of"an intervening

change in controlling law, the availability of new evidence, or the need to correct a clear error or
prevent manifest injustice." Virgin Atl. Airways, Ltd. v. Nat'! Mediation Bd., 956 F.2d 1245, 1255

(2d Cir. 1992). "The standard for granting a Rule 59(e) motion is strict and reconsideration is

generally denied as a Rule 59(e) motion is not a vehicle for reargurnent or asserting arguments that

could and should have been made before judgment issued." Weiss v. City of New York, No. 96-

CV-8281 (LTS) (MHD), 2003 WL 21414309, at* 1 (S.D.N.Y. June 19, 2003) (internal quotation

marks and citation omitted); see also Shrader v. CSXTransp., Inc., 70 F.3d 255,257 (2d Cir. 1995)

("[A] motion to reconsider should not be granted where the moving party seeks solely to relitigate

an issue already decided.").

         Plaintiff does not assert any "intervening change in controlling law" or new evidence.

Rather, Plaintiff raises only one argument in support of his suggestion that reconsideration is

necessary to "prevent a clear manifest injustice": that he is a not a United States citizen and

therefore the Court has diversity jurisdiction over this action. See Mot. at 1-3. Throughout this

proceeding, however, Plaintiff repeatedly asserted that he is a citizen of Florida, the state where

he is incarcerated. See, e.g., Compl. at 2; Opp'n, 0kt. 44, at 1; Obj., 0kt. 64, at 2, 3, 5. Moreover,

the Presentence Investigation Report filed in Plaintiffs underlying criminal case makes clear that

Plaintiff is a permanent resident of Florida, see No. 13-cr-277, 0kt. 106 at 2, that he "immigrated

to [the United States] with his mother on September 27, 1987," that he "became a legal permanent

resident on October 17, 1990," and that "since he came to the U.S., he has lived only in Florida,"

id. at 9.1 Here, the Court finds no "clear error" or "manifest injustice" in its determination that



1
  The Report also specifically considered that, while a "prisoner is presumed to be [a] citizen of the state where he
was domiciled before he was incarcerated, ... that presumption is rebuttable where a prisoner shows by a
preponderance of the evidence that he has made the state of incarceration his new domicile." Report at 5. Because
Plaintiff had alleged that he is a citizen of Florida and no defendant had challenged Plaintiffs citizenship allegation,
the Report "assume[d] that Plaintiff was a citizen of Florida before he was incarcerated." Id at 6. Indeed, the
Presentence Investigation Report cited above confirms that this assumption was valid.


                                                           2
Plaintiff is a citizen of Florida for diversity purposes, and that therefore, this Court lacks subject

matter jurisdiction over this action. Accordingly, Plaintiffs motion to alter or amend the Order

under Rule 59(e) is denied.

         The Clerk of Court is respectfully directed to terminate the motion pending at Dkt. 67 and

mail a copy of this Order to Plaintiff.

SO ORDERED.

Dated:     February 26, 2020
           New York, New York

                                                      nme Abrams
                                                    United States District Judge




                                                3
